DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Status of Rejections 

Claims 1-25 are pending. Claims 9-25 are withdrawn. Amendments to claims 1 and 3 filed on 03/19/2021 are acknowledged. 

The previous rejection of claims 1-8 under 35 USC 112 (b) is withdrawn in view of amendments of the claims by the applicants. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set 

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

There appears to be no written description support for the limitations “the first current collector disposed between the first frame and the sealant,” and “the second current collector disposed between the second frame and the sealant.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2012/0273359 (hereinafter called Suss), in view of US patent application publication no. 2008/0073288 (hereinafter called  Fan), and US patent no. 5,415,768 (hereinafter called Andelman).

Regarding claim 1, Suss discloses in an embodiment a flow-through capacitive deionization device 420 for removing ions from a target solution 426, comprising: a first porous electrode 428; a second porous electrode 430 below and spaced from the first porous electrode 428; a first header plate disposed on the first porous electrode 428, the first header plate defining an input flow channel 422 that is in fluidic communication with the first porous electrode 428; a second header plate disposed below the second porous electrode 430, the second header plate defining an output flow channel 424 that is in fluidic communication with the second porous electrode 430 (see Fig. 4B and paragraph 0045). Suss further discloses in another embodiment a first frame around the first porous electrode and a second frame around the second porous electrode (see Fig. 
    PNG
    media_image1.png
    768
    605
    media_image1.png
    Greyscale

In the embodiment of Fig. 4A, Suss teaches that the first frame is attached with the first porous electrode and the second frame is attached with the second porous electrode, but does not teach use of epoxy to attach each frame with the corresponding porous electrode. Suss does not also teach that a sealant is disposed between the first header 

Suss teaches in the embodiment of Fig. 4B that the electrodes 428 and 430 are surrounded on the sides by structures which correspond to frames and additional structures above electrode 428 and below electrode 430 which correspond to head plates.


    PNG
    media_image2.png
    762
    686
    media_image2.png
    Greyscale




Fan is directed to a capacitive deionization device similar to the capacitive deionization devices taught by Suss (see Fig. 2). Fan teaches that a sealant applied to the electrode edges (same as a sealant surrounding the electrodes) prevents leaking from the sides of the electrode assembly and/or prevent edge degradation, breaking, and water bypassing while the water purification system is under pressure, as well as providing added stiffness when the electrodes are stacked. The seals may also help distribute pressure during operation to the edges of the electrodes rather than the active area of the electrodes (see paragraph 0078). 

Further, since the electrodes and the frames are positioned between the head plates, it is evident that modifying the device 420 by using epoxy sealant to attach each frame with the corresponding porous electrode as taught by Andelman would also result in the sealant being disposed adjacent to and between the first header plate and the second header plate. It has been held by the courts that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date 

Regarding claim 2, Suss further discloses that the capacitive deionization device 420 comprises a non-conductive separator 434 disposed between the first porous electrode 428 and the second porous electrode 430, the non-conductive separator 434 being permeable to the target solution (see Fig. 4B and paragraph 0045). Suss further discloses that the non-conductive separator 434 has a width less than the width of the porous electrodes 428 and 430 (see Fig. 4B and claims 4 and 5).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization device taught by Suss with a reasonable expectation of success and with predictable results by as taught by surrounding the non-conductive separator with the sealant for some of the reasons taught by Fan above.

Regarding claims 5 and 6, Suss further discloses that in the capacitive deionization device, the first and second porous electrodes have micrometer-scale pores permeable to the target solution, and nanometer-scale pores to which ions of the target solution 

Regarding claim 8, Suss further discloses that the capacitive deionization device comprises: an input flow line 422 attached to the first header plate, the input flow line in fluidic communication with the input flow channel of the first header plate; and an output flow line 424 attached to the second header plate, the output flow line in fluidic communication with the output flow channel of the second header plate (see Fig. 4B and paragraph 0045).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2012/0273359 (hereinafter called Suss), in view of US patent application publication no. 2008/0073288 (reads on Fan), and US patent no. 5,415,768 (hereinafter called Andelman), as shown for claim 1 above, and further in view of US patent no. 5,538,611 (hereinafter called Otowa).

Suss in view of Fan and Andelman does not explicitly disclose that the capacitive deionization device further comprises a first current collector having a first portion and a second portion, the first portion of the first current collector disposed between the first porous electrode and the first header plate and electrically connecting the first porous electrode, and the second portion of the first current collector exposed from the sealant; and a second current collector having a first portion and a second portion, the first 

Otowa discloses a similar flow-through capacitive deionization device for removing ions from a target solution, comprising: a first porous electrode 2; a second porous electrode 2 below and spaced from the first porous electrode 2; a first retaining plate 4 (reads on a first header plate) disposed on the first porous electrode 2, a second retaining plate 4 (reads on a second header plate) disposed below the second porous electrode 2 (see Fig. 1 and 2; and column 4, lines 5-8 and 30-36). Otowa further teaches that a sealing member may be disposed between the first header plate 4 and the second header plate 4 (see Fig. 1 and column 2, lines 52-56). Otowa further teaches that the capacitive deionization further comprises a first current collector 3 having a first portion and a second portion, the first portion of the first current collector disposed between the first porous electrode 2 and the first header plate 4 and electrically connecting the first porous electrode 2, and the second portion of the first current collector 3a  projecting from the first portion (thus exposed from the sealant); and a second current collector 3 having a first portion and a second portion 3a, the first portion of the second current collector disposed between the second porous electrode 2 and the second header -2-plate 4 and electrically connecting the second porous electrode 2, and the second portion 3a of the second current collector projecting from the first portion (thus exposed from the sealant).  Otowa further teaches that the collectors 3 allow connection to a direct current source (reads on an electric circuit) (see Fig. 2 and column 4, lines 46-48), and during 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization device taught by Suss in view of Fan and Andelman with a reasonable expectation of success and with predictable results by adding a first current collector and a second current collector each having a first portion and a second portion as taught by Otowa. The person with ordinary skill in the art would have been motivated to make this modification, because Otowa teaches that the collectors 3 allow connection to a direct current source (reads on an electric circuit) (see Fig. 2 and column 4, lines 46-48). 

In the absence of a showing of unexpected results, the limitations “the first portion of the first current collector disposed between the first frame and the sealant” and “the first portion of the second current collector disposed between the second frame and the sealant” are considered to be routine design variants.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2012/0273359 (hereinafter called Suss), in view of US patent application publication no. 2008/0073288 (reads on Fan), and US patent no. 5,415,768 (hereinafter called Andelman), as shown for claim 1 above, and further in view of US patent application publication no. 2012/0295199 (hereinafter called Takeyama).

Andelman teaches that epoxy resins are suitable for use as sealants in flow-through capacitive deionization devices (see column 9, lines 11-15). However, Suss in view of Fan and Andelman does not explicitly disclose that the sealant is an ultraviolet (UV)-curable epoxy that includes a UV photo-acid generator.  

Takeyama teaches that photo-irradiation with ultraviolet light promotes curing reaction of a curable composition including an epoxy compound and a photo acid generator (see paragraph 0104).Takeyama further teaches that use of a photo acid generator eliminates the use of a curing agent (for example, an amine and an acid anhydride) commonly used for an epoxy resin or greatly reduces the content of such a curing agent even when the curing agent is used. Therefore, the curable composition of the present invention has good storage stability (see paragraph 0030). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization device taught by Suss in view of Fan and Andelman with a reasonable expectation of success and with predictable results by using an ultraviolet (UV)-curable epoxy that includes a UV photo-acid generator as the sealant as taught by Andelman and Takeyama. The person with ordinary skill in the art would have been motivated to make this modification, because Andelman teaches that epoxy resins are suitable for use as sealants in flow-through capacitive deionization devices (see column 9, lines 11-15) and Takeyama teaches that use of a photo acid generator eliminates the use of a curing agent (for . 

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 10, 6th paragraph, of their communication dated 03/19/2021 that the Office Action does not make a prima facie rejection of claim 1 because the Office Action does not indicate how Suss, Fan, or Andelman, alone or in combination, teach or suggest a "sealant disposed adjacent to and between" the first header plate and the second header plate as required by claim 1. Applicants' arguments are not persuasive, because Suss teaches in the embodiment of Fig. 4B that the electrodes 428 and 430 are surrounded on the sides by structures which correspond to frames and additional structures above electrode 428 and below electrode 430 which correspond to head plates. Further, since the electrodes and the frames are positioned between the head plates, it is evident that modifying the device 420 by using epoxy sealant to attach each frame with the corresponding porous electrode as taught by Andelman would also result in the sealant being disposed adjacent to and between the first header plate and the second header plate.


    PNG
    media_image2.png
    762
    686
    media_image2.png
    Greyscale

Applicants further argue on page 11, 2nd paragraph, of their communication that Suss, Fan, and Andelman, alone or in combination, do not teach or suggest "a first frame around the first porous electrode and attached with the first porous electrode by epoxy between the first frame and the first porous electrode" and "a second frame around the second porous electrode and attached with the second porous electrode by epoxy between the second frame and the second porous electrode." Applicants' arguments are not persuasive, because Suss discloses in the embodiment of Fig. 4A a first frame around the first porous electrode and a second frame around the second porous 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795